714 F.2d 25
1983-2 Trade Cases  P 65,597
AFFILIATED CAPITAL CORPORATION, etc., Plaintiff-Appellant,v.CITY OF HOUSTON, et al., Defendants,Gulf Coast Cable Television and James J. McConn, Defendants-Appellees.
No. 81-2335.
United States Court of Appeals,Fifth Circuit.
Aug. 23, 1983.

Stephen D. Susman, William H. White, Charles J. Brink, Houston, Tex., Michael M. Barron, Austin, Tex., for plaintiff-appellant.
Rufus Wallingford, Houston, Tex., for Hon. Jim McConn.
John L. Jeffers, Richard B. Miller, Houston, Tex., for Gulf Coast Cable.
Appeal from the United States District Court for the Southern District of Texas.
ON SUGGESTIONS FOR REHEARING EN BANC
(Opinion March 17, 1983, 5 Cir., 1983, 700 F.2d 226)
Before CLARK, Chief Judge, BROWN, GEE, RUBIN, GARZA, REAVLEY POLITZ, TATE, JOHNSON, WILLIAMS, JOLLY and HIGGINBOTHAM, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the applications for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.   The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judges Carolyn Dineen Randall and Will Garwood did not participate in the consideration of this order